USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 1 of 10


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 UNITED STATES OF AMERICA

                Plaintiff,

 v.                                                   CASE NUMBER: 2:01-CR-98

 SEANTAI SUGGS

                Defendant.

             DEFENDANT'S REPLY TO GOVERNMENTS RESPONSE
             TO DEFENDANT'S MOTION FOR REDUCED SENTENCE
               UNDER § 404(b) OF THE FIRST STEP ACT OF 2018

        Comes now Defendant Seantai Suggs, by counsel, and files a reply to the

 Government's Response to Defendant's Motion for Reduction of Sentence.

 A.     Procedural History

        On October 25, 2019, Mr. Suggs filed “Defendant's Motion for Reduced Sentence

 Under § 404(B) of the First Step Act.” [DE 1497; hereinafter: “Motion”]. On December

 4, 2019, the government filed “Government's Response to Defendant's Motion for

 Reduction of Sentence.” [DE 1505; hereinafter: “Govt.’s Resp.”].

 B.     Government’s Response

        The government argued that Mr. Suggs' Motion should be denied relief for three

 primary reasons. First, the government asserted that he is not eligible for relief because

 Count 1 is not a covered offense. 1 Second, the government argued in the alternative




 1The government conceded that Counts 3 & 21 are covered offenses under the First Step Act.
 [Govt.’s Resp., p. 5-6]. Therefore, the statutory penalties would be reduced to 240 months
 placing him in a time served status with credit for time served. With regard to his convictions in
 Counts 20 and 32 where he was sentenced to a term of 240 months and a term of 48 months
 respectively, Mr. Suggs is in a time served status when taking into account credit for good time.
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 2 of 10


 that, if Count 2 is a covered offense, then the Court should exercise its discretion and

 deny relief to Mr. Suggs. [Govt.’s Resp., p. 7-11].

 C.     Mr. Suggs' Reply

        1.     Count 1 is a Covered Offense

        Mr. Suggs was convicted in Count 1 of Conspiracy to Possess with Intent to

 Distribute 5 kilograms or more of Cocaine and 50 grams or more of Crack Cocaine, 21

 U.S.C. § 846 and 841(a)(1). Based upon the cocaine portion of Count 1, the government

 argued that he is not eligible for relief since the Fair Sentencing Act did not modify the

 penalties for cocaine. The government’s approach confuses First Step Act eligibility with

 the court’s discretionary authority to impose a reduced sentence.

        Eligibility turns on whether the 2010 Fair Sentencing Act modified the penalties

 for the statute of conviction, and whether the defendant’s offense was committed prior

 to the 2010 Fair Sentencing Act’s enactment. See, e.g., United States v. Boulding, 379

 F.Supp.3d 646, 652 (W.D. Mich. May 16, 2019) (“[e]ligibility turns entirely on the

 categorical nature of the prior conviction. All other issues, including the proper quantity

 determination, are a part of a reviewing court’s discretionary call on whether to modify

 an eligible defendant’s sentence.”). As a categorical matter, the penalties for 21 U.S.C.

 846 were modified by the 2010 Fair Sentencing Act. Therefore, a violation of that statute

 constitutes a “covered offense” for purposes of 404(a) if the violation occurred prior to

 August 3, 2010, and the court that imposed a sentence for that offense has the authority

 under section 404(b) to impose a reduced sentence “as if” the 2010 Fair Sentencing Act

 were in effect at the time the offense was committed.

        Recent courts of appeals have confirmed this view of the First Step Act. In United

 States v. Jackson, 2019 WL 6838017 (5th Cir. Dec. 16, 2019), a panel of the Fifth Circuit


                                               2
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 3 of 10


 held that eligibility “under section 404(a) depends only on the statute under which he

 was convicted.” With this decision, the Fifth Circuit joins the Fourth Circuit (U.S. v.

 Wirsing, 943 F.3d 175 (Nov. 21, 2019), Sixth Circuit (U.S. v. Beamus, 943 F.3d 789

 (Nov. 21, 2019) and Eighth Circuit (U.S. v. McDonald, 2019 WL 6721187 (Dec. 11, 2019)

 in holding that eligibility is determined by the statute.

        A conviction for a covered offense under the First Step Act occurs even if a

 defendant’s sentence was determined by powder rather than crack cocaine. U.S. v.

 McDonald, 2019 WL 6721187 (8th Cir. Dec. 11, 2019). In McDonald, the defendant was

 convicted of distributing approximately 57 grams of crack cocaine and sentenced to life.

 His sentence on that count was reduced under Amendment 782 to 360 months. The

 district court denied McDonald’s First Step Act motion because his offense involved 150

 kilograms of powder cocaine, not crack cocaine. Id. at *1-2.

        The Eighth Circuit reversed writing the following:

        “It is true, as the district court noted, that McDonald’s base offense level
        under the Sentencing Guidelines was based on more than 150 kilograms of
        powder cocaine, not cocaine base. But this Guidelines calculation does not
        change the fact that he was convicted on Count 39 for distributing cocaine
        base in violation of 21 U.S.C. § 841(b)(1)(A)(iii) (1996). The First Step Act
        applies to offenses, not conduct, see First Step Act § 404(a), and it is [the
        defendant’s] statute of conviction that determines his eligibility for relief,
        see, e.g., United Statesv. Beamus, 2019 WL 6207955, at *3 (6th Cir. Nov.
        21, 2019); United States v. Wirsing, 943 F.3d 175, 186 (4th Cir. 2019).”

 Id. at *2.

        The government argued that “the district court did not abuse its discretion by

 denying the defendant’s motion because it had already reduced his sentence in 2016, but

 the Eighth Circuit disagreed:

        “But the fact that [the defendant] received a sentence reduction based on a
        retroactive Guidelines Amendment does not affect his eligibility for a
        sentence reduction under the First Step Act. A court considering a motion


                                               3
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 4 of 10


        for a reduced sentence under § 404 of the First Step Act proceeds in two
        steps. First, the court must decide whether the defendant is eligible for
        relief under § 404. Second, if the defendant is eligible, the court must
        decide, in its discretion, whether to grant a reduction. That the court might
        properly deny relief at the discretionary second step does not remedy any
        error in determining ineligibility at the first step.”

 Id.

 The Eighth Circuit reversed and remanded for the district court to exercise its discretion

 whether to grant relief to the defendant.

        Like the defendant in McDonald, Mr. Suggs was convicted of a covered offense in

 Count 1. Therefore, Mr. Suggs’ statutory range should be reduced from a minimum of

 ten years and maximum of life to a minimum of five years and a maximum of 40 years.

 Since Count 1 is a covered offense, the First Step Act directs that the Court may exercise

 its discretion and consider reducing Mr. Suggs’ sentence to time served.

        2.     The Court should exercise its discretion and reduce Mr. Suggs'
               sentence

        The government also argued that the Court should exercise its discretion and

 deny relief for Mr. Suggs if the Court determines that he is eligible for relief in Count 1.

 [Govt.’s Resp., p. 7-10]. In doing so, the government diminishes the extraordinary post-

 sentencing rehabilitation by Mr. Suggs. For the past 20 years, he has been a model

 prisoner while facing what he honestly believed was a life sentence for the first 15 years

 of his sentence. [Motion, p. 19; Defendant Suggs’ Exhibit A]. Even after the Court

 denied his motions for reduced sentences due to guideline amendments, Mr. Suggs

 continued to conduct himself well avoiding any disciplinary problems and engaging in

 educational and work opportunities.

        The government’s argument essentially encourages the Court to ignore Mr.

 Suggs’ extraordinary conduct within the Bureau of Prisons. [Govt.’s Resp., p. 7-9]. This


                                               4
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 5 of 10


 approach is directly contrary to Section 404(c) of the First Step Act that supports the

 conclusion that Congress intended courts to exercise their discretion in consideration of

 all relevant factors, not to just plug the post-Fair Sentencing Act statutory range into the

 original sentence. Section 404(c) provides that “[n]othing in this section shall be

 construed to require a court to reduce any sentence pursuant to this section,” but that

 the court may deny a motion only “after a complete review of the motion on the merits,”

 or the defendant may file another motion. There is no plausible basis to read “complete

 review of the motion on the merits” as restricting “review” to plugging the post-FSA

 statutory range into the original sentence.

        Indeed, nearly every district court has recognized that the § 3553(a) factors apply

 in determining whether and to what extent to impose a reduced sentence under Section

 404. 2 This includes post-sentencing conduct, which is “highly relevant” to “several of


 2See, e.g., United States v. Boulding, 379 F.Supp.3d 646, 653-54 (W.D. Mich. 2019); United
 States v. Rose, 379 F.Supp.3d 223, 234–35 (S.D.N.Y. 2019); United States v. Smith, 379
 F.Supp.3d 543, 549 (W.D. Va. 2019); United States v. Simons, 375 F. Supp. 3d 379, 388-89
 (E.D.N.Y. 2019); United States v. Powell, 360 F.Supp.3d 134, 140 (N.D.N.Y. 2019); United
 States v. Gordon, 2019 WL 3824250, at *5 (W.D. Va. Aug. 14, 2019); United States v. Jones,
 2019 WL 3767474, at *6 (W.D. Va. Aug. 9, 2019); United States v. Timmons, 2019 WL 3767473,
 at *2 (W.D. Va. Aug. 9, 2019); United States v. Campbell, 2019 WL 3769962, at *2 (W.D. Va.
 Aug. 9, 2019); United States v. Vanzant, 2019 WL 3468207, at *4 (S.D. Ala. July 31, 2019);
 United States v. Brookins, 2019 WL 3450991, at *6 (W.D. Pa. July 31, 2019); United States v.
 Terrell, 2019 WL 3431449, at *4 (E.D. Tenn. July 29, 2019); United States v. Logan, 2019 WL
 3391618, at *1 (D. Md. July 26, 2019); United States v. Vanburen, 2019 WL 3082725, **5-6
 (W.D. Va. July 15, 2019); United States v. Henderson, 2019 WL 3211532, at *5 (W.D. La. July 15,
 2019); United States v. Williams, 2019 WL 2865226, at *3 (S.D.N.Y. July 3, 2019); United
 States v. Valentine, 2019 WL 2754489, at **5, 7-9 (W.D. Mich. July 2, 2019); United States v.
 Martin, 2019 WL 2571148, at *3 (E.D.N.Y. June 20, 2019); United States v. Herbert, 2019 WL
 2718498, at *3 (W.D. Va. June 28, 2019); United States v. Garrett, 2019 WL 2603531, at **3-4
 (S.D. Ind. June 25, 2019); United States v. Carter, 2019 WL 2477626, at *4 (W.D. Va. June 13,
 2019); United States v. Martinez, 2019 WL 2433660, *3 (S.D.N.Y. June 11, 2019); United States
 v. Pride, 2019 WL 2435685, at *6 (W.D. Va. June 11, 2019); Memorandum at 2-3, United States
 v. Matos, No. 8-CR-30019 (D. Mass. June 4, 2019), ECF No. 317; Order at 13-16, United States
 v. James, No. 4:90-CR-04051 (N.D. Fla. May 21, 2019), ECF No. 823; United States v. Biggs,
 2019 WL 2120226, at *4 (N.D. Ill. May 15, 2019); United States v. Brown, 2019 WL 1895090, at
 *3 (D. Minn. Apr. 29, 2019); Resentencing Proceedings Transcript, United States v. Potts, No.
 98-CR-14010 (S.D. Fla. Apr. 26, 2019); United States v. Shelton, 2019 WL 1598921, at *2


                                               5
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 6 of 10


 the § 3553(a) factors that Congress has expressly instructed district courts to consider”

 in imposing sentence. Pepper v. United States, 562 U.S. 476, 491 (2011). In its

 responses both in this District as well as in other districts around the country, the

 government has repeatedly agreed that the § 3553(a) factors apply in the First Step Act

 context.

        The government also argued that the Court should disregard Mr. Suggs’ post-

 sentencing conduct in the Bureau of Prisons because he already “receives credit for his

 good behavior”. This argument is misguided because the government is conflating good

 time credit, which will only be taken away if an inmate’s misconduct is serious after an

 administrative hearing, with extraordinary good conduct and self-improvement with

 one minor infraction in 18 years. Mr. Suggs’ conduct has reflected the latter description

 which should be a significant consideration for the Court when considering his First

 Step Act motion.

        Finally, the government encourages the Court to give undue weight to the

 sentencing guidelines arguing that Mr. Suggs will be placed in a better position than

 those defendants sentencing after the passage of the Fair Sentencing Act. [Govt.’s Resp.,

 p. 9-10]. This argument was addressed in Mr. Suggs’ Motion by demonstrating that a

 lower guideline range is not required for relief under the First Step Act. [p. 10-12, 17].

 In fact, numerous courts have lowered defendant’s sentences under the First Step Act

 even though the guideline range remained the same. [Motion, p. 17].




 (D.S.C. Apr. 15, 2019); Decision and Order at 6-7, United States v. Moreno, No. 07-CR-101 (E.D.
 Wis. Apr. 12, 2019), ECF No. 43; United States v. Wood, 2019 WL 1510005, at *2 (W.D. Va. Apr.
 5, 2019); United States v. Hairston, 2019 WL 1049387 (W.D. Va. Mar. 5, 2019); United States v.
 Newton, 2019 WL 1007100 (W.D. Va. Mar. 1, 2019).



                                               6
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 7 of 10


        The First Step Act says nothing about guideline ranges, guideline amendments,

 or the Sentencing Commission. It contains no reference to policy statements issued by

 the Sentencing Commission. Compare 18 U.S.C. § 3582(c)(2). Nor does it authorize the

 Commission to issue policy statements controlling in what circumstances or by what

 amount the courts may impose a reduced sentence. Compare 28 U.S.C. § 994(u).

        Instead, each subsection of Section 404 focuses solely on sections 2 and 3 of the

 Fair Sentencing Act. Sections 2 and 3 of the Fair Sentencing Act modified only

 “statutory penalties,” and Section 404 makes only sections 2 and 3 retroactive. Section

 404(a) bases eligibility solely on whether the “statutory penalties” for a “statute” the

 defendant was convicted of violating “were modified by section 2 or 3 of the [Fair

 Sentencing Act].” And it uses both “statute” and “statutory” in the same sentence

 “to make the point clearer” that it is not referring to the Sentencing Guidelines. United

 States v. Williams, 402 F.Supp.3d 442, 445 (N.D. Ill. Aug. 25, 2019).

        Section 404(b) authorizes the court to impose a reduced sentence within the

 statutory range under sections 2 and 3 of the Fair Sentencing Act. Section 404(c)

 prohibits relief if the sentence was “previously imposed or previously reduced in

 accordance with sections 2 and 3 of the [Fair Sentencing Act].” And while section 7 of

 the Fair Sentencing Act directed the Commission to make certain ameliorating changes

 to the guidelines, and section 8 directed it to make conforming amendments to § 2D1.1,

 Pub. L. No. 111-220, §§ 7, 8, Congress made no mention of sections 7 or 8 of the Fair

 Sentencing Act in Section 404 of the First Step Act. “Congress’s choice to include a

 cross-reference to one [provision] but not the other . . . strongly suggests it acted

 intentionally and purposefully” in doing so. Azar v. Allina Health Servs., 139 S. Ct.

 1804, 1813 (2019)


                                               7
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 8 of 10


        If Congress had intended to restrict courts’ discretion to the minimum of the

 recalculated guideline range, as under 18 U.S.C. §3582(c)(2) and § 1B1.10(b), it knew

 how to do so. For example, it could have said that the court “may,” on motion, “reduce

 the term of imprisonment as if sections 2, 3, 7 and 8 of the Fair Sentencing Act were in

 effect, if such a reduction is consistent with policy statements issued by the Sentencing

 Commission.” “The language of” § 3582(c)(2) “shows that when Congress intended to”

 empower the Sentencing Commission to limit courts’ discretion, “it knew how to do so,”

 and “Congress’ omission of similar language in” the First Step Act “indicates that it did

 not intend to” to do so. Custis v. United States, 511 U.S. 485, 492 (1994); see also Fish v.

 Kobach, 840 F.3d 710, 740 (10th Cir. 2016) (when “Congress knows how to achieve a

 specific statutory effect, its failure to do so evinces an intent not to do so”).

        Congress could not have intended the courts to treat the guideline range as

 mandatory under the First Step Act. Congress is presumed to “legislate[] in the light of

 constitutional limitations.” Rust v. Sullivan, 500 U.S. 173, 191 (1991). When Congress

 enacted the First Step Act in 2018, it was well established that treating the guidelines as

 mandatory violated the Constitution and the guidelines must be treated as advisory. See

 United States v. Booker, 543 U.S. 220 (2005). “[I]t is not only appropriate but also

 realistic to presume that Congress was thoroughly familiar with these unusually

 important precedents from [the Supreme Court] and that it expected” the First Step Act

 “to be interpreted in conformity with them.” Cannon v. University of Chicago, 441 U.S.

 677, 699 (1979).

        Again, Congress authorized courts to “impose a reduced sentence as if sections 2

 and 3 of the [FSA] were in effect.” § 404(b). “Such authority requires a present-day act

 of imposing a sentence,” and “it must be assumed that Congress knew and understood


                                                8
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 9 of 10


 the established constitutional principles that would adhere to that undertaking.” United

 States v. Thompson, 2019 WL 4040403, at *6 (W.D. Pa. Aug. 27, 2019); see also United

 States v. Billups, 2019 WL 3884020, at *2 (S.D.W. Va. Aug. 15, 2019) (recognizing that

 “mandatory guideline ranges [are] unconstitutional” and holding that “[t]he Fair

 Sentencing Act, and its application through the First Step Act, is administered in light of

 the Supreme Court’s decision in U.S. v. Booker”); United States v. Mack, 404 F.Supp.3d

 871, 885 (D.N.J. July 23, 2019) (declining to conclude that it “lacks discretion to

 consider the guidelines advisory rather than mandatory” under § 404 because “put[ting]

 aside Booker’s signature holding” would run afoul of “current constitutional

 requirements for sentencing”).

                                        Conclusion

        Mr. Suggs is eligible for a reduced sentence under the First Step Act since he was

 convicted of covered offenses described in the law. His post-sentencing conduct

 warrants a reduced sentence. Therefore, the Court should exercise its discretion and

 sentence Mr. Suggs to a reduced sentence of time served in Counts 1, 3, and 21. This

 Court should also reduce the term of supervised release from five years to four years in

 Counts 1, 2, and 21 and from four to three years in Count 20. All other provisions of the

 original judgment entered on December 10, 2002, including the conditions of

 supervision, should remain the same.




                                              9
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1506 filed 12/30/19 page 10 of 10


 Date: December 30, 2019

                                          Respectfully submitted,

                                          Northern District of Indiana
                                          Federal Community Defenders, Inc.

                                          By:    s/ Jerome T. Flynn
                                                 Jerome T. Flynn
                                                 2929 Carlson Drive Suite 101
                                                 Hammond, IN 46323
                                                 Phone: (219) 937-8020
                                                 Fax: (219) 937-8021



                             CERTIFICATE OF SERVICE

 I hereby certify that, on December 30, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system which sent notification of such filing to all
 parties of record.

                                          s/ Jerome T. Flynn




                                            10
